DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 02/24/22, has been entered.  Claims 1-10 and 54-59 are pending and under examination. Claims 11-53 are cancelled. Claims 58 and 59 are newly added. Claims 1, 8, 55, and 57 are amended.

Information Disclosure Statement
3.  The information disclosure statement (IDS) submitted on 02/24/22 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Withdrawal of Objections/Rejections
4.  The following are withdrawn from the Office Action, filed 08/25/21:
The rejection of claims 1-8 and 55-57 under 35 U.S.C. 102(a)(1) as being anticipated by Trouet et al. 2004 (US 2004/0014652), found on page 4 at paragraph 9, is withdrawn in light of Applicant’s amendments thereto coupled to persuasive arguments regarding the weight afforded the preamble.

The rejection of claims 1-2, 6-8, 10, 55 and 57 under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al. 2002 (US 6,335,429), found on page 7 at paragraph 12, is withdrawn in light of Applicant’s amendments thereto coupled to persuasive arguments regarding the structural differences between the invention and the prior art.

The rejection of claims 1-10 and 55-57 under 35 U.S.C. 103 as being unpatentable over Bhatia et al. 2010 (US 2010/0240050) in view of Rosualova et al. 2010 (Intern. J. of Oncology 37:1361-1378) and Cai et al. 2002 (US 6,335,429) is withdrawn in light of Applicant’s amendments thereto coupled to persuasive arguments regarding the structural differences between the invention and the prior art.



Allowable Subject Matter
5.  Claims 1-10 and 54-59 are allowed.

6.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

7.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
April 27, 2022